DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.

Drawings
The drawings were received on 12/15/2020.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented below.
Applicant argues (Remarks pg. 12-13) that the Yuasa reference teaches away from placing the camera behind the partially transmissive mirror.  The examiner respectfully disagrees, and notes that Yuasa Fig. 1 shows that the camera 4 is behind the half mirror 6.  While Yuasa describes that the camera is not “overlapped” with the 
Please note that a different examiner is now handling this application.  See the conclusion paragraph below for updated contact information.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20, 26-27, and 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16/572,828 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of this application recite only obvious variants of the reference application.  For example, claims 1 and 15 of the reference application recites all subject matter recited in instant claim 1 except the limitations relating to displaying advice relating to how to properly perform an exercise.  As shown below, this feature is described by the Kim reference, and it would have been obvious to the skilled artisan to modify the system recited by the reference application with the teachings of Kim, the rationale provide a user with feedback on how an 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20, 26-27, and 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/062,069 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of this application recite only obvious variants of the reference application.  For example, claim 1 of the reference application recites all subject matter recited in instant claim 1 except the limitations relating to capturing video of the user and displaying advice relating to how to properly perform an exercise.  As shown below, this feature is described by the Kim reference, and it would have been obvious to the skilled artisan to modify the system recited by the reference application with the teachings of Kim, the rationale provide a user with feedback on how an exercise should be properly performed (see Kim [0005]).  All other claims of the instant application find corresponding subject matter (or are only obvious variants of in light of the rejections below) in the claims of the reference application.  Accordingly, the claims of the instant application are rendered obvious by the claims of the reference application in view of Kim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20, 26-27, and 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,758,780. Although the claims at issue are not identical, they are not patentably distinct from each other.  As with the applications described above, the instant claims recite only obvious variants of the claims of the patent.  For example, claims 1-20 of the patent recite all subject matter recited in instant claim 1 except the limitations relating to capturing video of the user and displaying advice relating to how to properly perform an exercise.  As shown below, this feature is described by the Kim reference, and it would have been obvious to the skilled artisan to modify the system recited by the reference application with the teachings of Kim, the rationale provide a user with feedback on how an exercise should be properly performed (see Kim [0005]).  All other claims of the instant application find corresponding subject matter (or are only obvious variants of in light of the rejections below) in the claims of the patent.  Accordingly, the claims of the instant application are rendered obvious by the claims of the reference application in view of Kim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 27 recites “displaying the dark background such that the exercise instructor appears to float on the partially transmissive mirror.”  It is not clear how this limits the claim, as the claim does not define what is required by displaying the background “such that the exercise instructor appears to float.”  Accordingly, the scope of the claim cannot be determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, 13, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yuasa, US Pub No. 20130171601 in view of Kim et al., KR 20160130085.

As to claim 1 Yuasa discloses an interactive exercise method, comprising:
receiving a request referencing video content of an exercise instructor performing an exercise ([0068] – video content of an instructor is stored and displayed.  [0183] – user input to start a particular training is input); and
in response to the request, transmitting the video content to a video display of an interactive exercise system associated with a user, the video display disposed behind a partially transmissive mirror, to cause display of the video content via the video display ([0058], [0060], and [0068]; Fig. 1 – video is displayed by display device 3 behind half-mirror 6, a partially transmissive mirror),
the partially transmissive mirror configured to reflect an image of the user such that at least a portion of the video content when displayed appears superimposed on at least a portion of the image of the user ([0070]); 
the interactive exercise system configured to:
acquire video of the user performing the exercise, via a camera disposed behind the partially transmissive mirror, during the display of the video content ([0057], [0063]-[0067], and Fig. 1 – image sensor 4 acquires video images of the user to generate a distance image.  As shown in Fig. 1, the camera 4 is above and behind the half mirror 6).
Yuasa fails to disclose that the system is configured to receive biometric data associated with the user and display the biometric data of the user via the video display during the display of the video content; determine, based on the video of the user performing the exercise, a performance of the user in reproducing a proper form or motion of the exercise, and display information based on the performance of the user to advise the user of the proper form or motion.
However, in an analogous art, Kim discloses a system configured to 
receive biometric data associated with a user and display the biometric data of the user via a video display during the display of video content ([0085]; Fig. 8 and 9 – a user’s biometric information is received and is displayed during the display of video content);
determine, based on a video of the user performing the exercise, a performance of the user in reproducing a proper form or motion of the exercise, and display information based on the performance of the user to advise the user of the proper form or motion ([0063]-[0064] – camera 420 captures and analyses the user’s exercise motions to determine if the exercise is properly performed.  Information is displayed to guide the user of proper form or motion).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Yuasa with the teachings of Kim, the motivation being to provide a user with feedback on how an exercise should be properly performed (see Kim [0005]).

As to claim 7 the system of Yuasa and Kim fails to disclose that transmitting video content includes adaptively streaming the video content from a server to the video display.  However, official notice is taken that this was well known and widely utilized in the art at the time the invention was effectively filed.  Therefore it would have been obvious to the skilled artisan to modify the system of Yuasa and Kim to include this, the rationale being to enable access to a greater variety of content and to simplify its distribution and display. 

As to claim 11 the system of Yuasa and Kim, as described in the rejection of claim 7 above, discloses an interactive exercise system, comprising:
a partially transmissive mirror configured to reflect an image of a user (Yuasa [0058] half mirror 6); 
a communications interface configured to (i) receive, from the user, a request to view video content of an exercise instructor performing an exercise, (ii) in response to the request from the user, transmit a request to a server for the video content and (iii) receive the video content from the server (Yuasa [0068] – video content of an instructor is stored and displayed.  [0183] – user input to start a particular training is input.  See rejection of claim 7 regarding the novelty of transmitting requests to a server for video content); 
a display, operably coupled to the communications interface and disposed behind the partially transmissive mirror (Fig. 1: display 3 is behind half mirror 6), to display the video content through the partially transmissive mirror to the user with only the exercise instructor appearing in the video content, at least a portion of the video content of the exercise instructor appearing superimposed on at least a portion of the image of the user (Yuasa [0070]); and 
a camera disposed behind the partially transmissive mirror (Yuasa [0057], [0063]-[0067], and Fig. 1 – image sensor 4 acquires video images of the user to generate a distance image.  As shown in Fig. 1, the camera 4 is above and behind the half mirror 6);
the interactive exercise system configured to:
acquire video of the user performing the exercise via the camera during the display of the video content (Yuasa [0057], [0063]-[0067]; Kim [0063]-[0064]);
determine, based on the video of the user performing the exercise, a performance of the user in reproducing a proper form or motion of the exercise; and
display information based on the performance of the user to advise the user of the proper form or motion (Kim [0063]-[0064] – camera 420 captures and analyses the user’s exercise motions to determine if the exercise is properly performed.  Information is displayed to guide the user of proper form or motion).

As to claim 13 see rejection of claim 7.

As to claim 29 Yuasa discloses a frame, disposed behind the partially transmissive mirror, and securing the camera in place behind the partially transmissive mirror (Fig. 1 – a support, or frame, inherently secures the camera 4).

As to claim 30 Kim discloses a processor, operably coupled to the camera and configured to determine the performance of the at least one user in reproducing a proper form or motion of the exercise ([0063]-[0064]).

As to claim 31 Kim discloses that the request is received at the interactive exercise system from a smart phone of the user ([0052]-[0053], [0103]).

As to claim 32 Kim discloses that the interactive exercise system is further configured to synchronize with a smart phone of the user ([0053]).

Claim 2-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yuasa and Kim, as applied above, and further in view of Blum, US Pub No. 20090291805.

As to claim 2 Yuasa discloses acquiring the video content of the exercise instructor performing the exercise; and archiving the video content ([0068] – the video content is archived video of an instructor performing the exercise).
Yuasa fails to disclose archiving as one of a fitness class from a plurality of fitness classes, the interactive exercise system configured to display, to the user, a listing of the plurality of fitness classes.
However, in an analogous art, Blum discloses archiving a plurality of fitness classes, and an interactive exercise system configured to display, to the user, a listing of the plurality of fitness classes (Fig. 6A and [0042]).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Yuasa and Kim with the teachings of Blum, the rationale being to provide users with a greater variety of exercise routines and instructors, thereby providing an improved user experience.

As to claim 3 Blum discloses that receiving the request occurs in response to a selection, by the user, of the fitness class from the plurality of fitness classes ([0042]-[0043]).

As to claim 12 see rejection of claim 2.

Claims 4-5, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuasa, Kim, and Blum, as applied above, and further in view of Foley et al., US Pub No. 20140038781.

As to claim 4 the system of Yuasa, Kim, and Blum fails to disclose acquiring the video content comprises acquiring video content at two or more angles and  the interactive exercise system is configured to display a 360-degree view of the exercise instructor during the display of the video content.
However, in an analogous art, Foley discloses acquiring video content of an instructor at two or more angles and displaying a 360-degree view of the exercise instructor during the display of the video content ([0068] – multiple cameras and 3D capture different views of the instructor to create 3D content).
It would have been obvious to the skilled artisan to modify the system of Yuasa, Kim, and Blum with the teachings of Foley, the rationale being to enable users to view the instructor from various angles, thus improving the instructiveness of the system. 

As to claim 5 Blum discloses a high-resolution display (see [0300]), and Foley discloses that the video content has a resolution of at least one of 1080p, 1080i, ultra-high definition (UHD), 2K, 4K, or 8K ([0070]).

As to claim 8 Foley discloses the interactive exercise system is configured to display a message from the exercise instructor to the user via the video display ([0071]-[0072]).

As to claim 15 see rejection of claim 8.

Claims 6, 14, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yuasa, Kim, and Blum, and further in view of Weinreich, US Patent No. 5,681,223.

As to claim 6 the system of Yuasa, Kim, and Blum fails to disclose the video content is of the exercise instructor against a dark background.
However, in an analogous art, Weinreich discloses video content of an instructor against a dark background (col. 1 lines 50-63).
It would have been obvious to the skilled artisan to modify the system of Yuasa, Kim, and Blum with the teachings of Weinreich, the rationale being to provide video with improved visual appeal (see Weinreich summary). 

As to claim 14 see rejection of claim 6.

As to claim 26 the system of Yuasa and Weinreich discloses that the portion of the image of the at least one user is a first portion of the image of the at least one user, the displaying the video content to the user on via the video display including: displaying the dark background such that a second portion of the reflection of that image of the at least one user appears unobscured over the dark background of the video by virtue of the dark background (Yuasa Fig. 2; Weinreich col. 1 lines 50-63 – areas of reflection that are not superimposed on the video of the instructor will appear unobscured on the dark background of the video).

As to claim 27 Weinreich discloses displaying the dark background such that the exercise instructor appears to float on the partially transmissive mirror without the dark background being visible to the at least one user through the partially transmissive mirror (col. 1 lines 50-63).

Claim 9-10, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuasa and Kim in view of Oleson, US Pub No. 20150061891.

As to claim 9 the system of Yuasa and Kim fails to disclose that the biometric data includes at least one of a heart rate of the user, a predetermined heart rate zone of the user, or a score based on the heart rate and the predetermined heart rate zone of the user.
However, in an analogous art, Oleson discloses displaying biometric data that includes at least one of a heart rate of the user, a predetermined heart rate zone of the user, or a score based on the heart rate and the predetermined heart rate zone of the user ([0090]).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Yuasa and Kim with the teachings of Oleson, the rationale being to provide users with a more informative display, thus improving the user’s exercise.

As to claim 10 Oleson discloses that the interactive exercise system is configured to display second biometric data via the video display, the second biometric data associated with a second user different from the first user ([0084]).

As to claim 16 see rejection of claim 9.  Oleson discloses a heart rate sensor communicatively coupled to the communications interface and configured to acquire heart rate data associated with the user while the user performs the exercise shown in the video content ([0090]).

As to claim 17 see rejection of claim 10.  Oleson discloses a communications interface is configured to receive heart rate data associated with a second user, and the display is configured to display the heart rate data associated with the first user and the heart rate data associated with the second user ([0084]; Fig. 12-13).

As to claim 18 Oleson discloses a processor, operably coupled to the communications interface and configured to determine a score based on the heart rate data and a predetermined heart rate zone of the user ([0081]).

As to claim 19 the system of Yuasa, Kim, and Oleson discloses that the display displays at least one of the heart rate data of the user, the predetermined heart rate zone of the user, or the score when the video content is displayed (Oleson [0084], [0090]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yuasa, Kim, Weinreich, and Oleson.

As to claim 20 see above.  The rationale for combining the teachings of the Yuasa, Kim, Weinreich, and Oleson references have been stated above and apply to the invention recited in claim 20.  This system discloses an interactive exercise method comprising:
acquiring video content of an exercise instructor (Yuasa [0069]) against a dark background (Weinreich col. 1); 
transmitting the video content to a set of interactive exercise devices, each interactive exercise device from the set of interactive exercise devices associated with at least one user from a set of users (Yuasa Fig. 1; [0068] – the video is obtained by device 5, a set (of one) interactive devices associated with user 2); and
for each interactive exercise device from the set of interactive exercise devices:
displaying the video content to the at least one user associated with that interactive exercise device via a video display of that interactive exercise device, the video display disposed behind a partially transmissive mirror of that interactive exercise device, at least a portion of the video content of the exercise instructor appearing superimposed on a first portion of a reflection of that at least one user in the partially transmissive mirror when displaying the video content (Yuasa [0068]-[0070]), a second portion of the reflection of that at least one user appearing over the dark background of the video content shown on the video display when displaying the video content the second portion of the reflection of that at least one user appearing unobscured by virtue of the dark background of the video content when displaying the video content (Yuasa Fig. 2; Weinreich col. 1 lines 50-63 – areas of reflection that are not superimposed on the video of the instructor will appear unobscured on the dark background of the video);
measuring biometric information associated with that at least one user and displaying the biometric information via the video display of that interactive exercise device; displaying, via the video display of that interactive exercise device, biometric information associated with each other user from the set of users (Oleson [0090]);
displaying, via the video display of that interactive exercise device, a ranking of the set of users to that user, the ranking based on each user's the biometric information associated with each user from the set of users (Oleson [0081]);
acquiring video of the at least one user performing an exercise, during the display of the video content, via a camera disposed behind the partially transmissive mirror of that interactive exercise device (Yuasa [0057], [0063]-[0067], and Fig. 1 – image sensor 4 acquires video images of the user to generate a distance image.  As shown in Fig. 1, the camera 4 is above and behind the half mirror 6.  Kim [0063]);
determining, based on the video of the at least one user performing the exercise, a performance of the at least one user in reproducing a proper form or motion of the exercise; and displaying information based on the performance of the at least one user to advise the at least one user of the proper form or motion (Kim [0063]-[0064] – camera 420 captures and analyses the user’s exercise motions to determine if the exercise is properly performed.  Information is displayed to guide the user of proper form or motion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423